        Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 1 of 24 Page ID #:1

 AO 91 (Rev. 11/11) Criminal Complaint


                               UNITED STATES DISTRICT COURT
                                                       for the

                                           Central District of California
                                                                                                      2~ 2a
 United States of America,

                 v.

 Kelly Nichole Perry,                                            Case No.        ~ ~~~ O

                 Defendant.



                                         CRIMINAL COMPLAINT

        I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of August 25, 2019, in the county of Los Angeles in the Central District of California, the

defendant violated: 21 U.S.C. § 841(a)(1), possession with intent to distribute a controlled substance.

          Code Section                                        Offense Description

          21 U.S.C. § 841(a)(1)                              Possession with Intent to Distribute a
                                                             Controlled Substance

        This criminal complaint is based on these facts:

        Please see attached affidavit.

        D Continued on the attached sheet.

                                                                     ~—
                                                                                      ~ -S ,
                                                                            Complainant's signature

                                                                       Norman Tobias, Special Agent
                                                                             Printed name and title
Sworn to before me and signed in my presence.

Date:                 _ ~~p,,,~~ 2C~1


City and state: Los Angeles, California                             MARIA~AUDE~'~
                                                                            Printed name and title
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 2 of 24 Page ID #:2




      I, Norman Tobias, being duly sworn, declare and state as

follows:

                    I.   PURPOSE OF AFFIDAVIT

      1.     This affidavit is made in support of an application

for a criminal complaint against Kelly Nichole PERRY (~~PERRY")

for a violation of Title 21, United States Code, Section

841(a)(1) (Possession with Intent to Distribute Controlled

Substances).

      2.     This affidavit is also made in support of a warrant to

 search PERRY's digital device (the ~~SUBJECT DEVICE") in the

 custody of the Drug Enforcement Administration (~~DEA") in Los

 Angeles, California, as described more fully in Attachment A,

 for evidence, fruits, or instrumentalities of violations of 21

 U.S.C. ~ 841(a)(1) (possession with intent to distribute

 controlled substances) and 21 U.S.C. § 846 (conspiracy and

 attempt to distribute controlled substances) (the "Subject

 Offenses"), as described more fully in Attachment B.

 Attachments A and B are incorporated herein by reference.

     3.      The facts set forth in this affidavit are based upon

m y personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrant and does not purport to set forth all of my

knowledge of or investigation into this matter.        Unless

specifically indicated otherwise, all conversations and


                                    1
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 3 of 24 Page ID #:3




statements described in this affidavit are related in substance

and part only.

        II.    BACKGROUND OF SPECIAL AGENT NORMAN TOBIAS

      4.      I am a Special Agent ("SA") with the Drug Enforcement

Administration ("DEA") and have been so employed since 1996.         I

am currently assigned to the DEA Narcotics Task Force at the Los

Angeles International Airport (the ~~DEA LAX Narcotics Task

Force"), which investigates criminal enterprises that use the

aviation system to transport large amounts of illicit drugs

throughout the United States and the world.       The DEA LAX

Narcotics Task Force consists of law enforcement officers from

the DEA, the Los Angeles World Airports Police Department, the

Los Angeles Police Department, and the Los Angeles County

Sheriff's Department.

     5.    As a DEA SA, I have been involved in over 1,000 drug-

related investigations, including numerous investigations

involving drugs being trafficked through the aviation system.

In these investigations, I have conducted hundreds of interviews

of informants, cooperating sources, and suspects, and I have

personally arrested more than 250 drug-related offenders.         I am

familiar with the ways in which drug smugglers and bulk cash

smugglers use digital devices to facilitate and conceal their

criminal activities.     Before joining the DEA, I was a Border

Patrol Agent for the United States Border Patrol from August

1994 until July 1996.




                                    E
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 4 of 24 Page ID #:4




                 III. SLTNIlKARY OF PROBABLE CAUSE

     6.    On or about August 25, 2019, Transportation Security

Administration ("TSA") officers at Los Angeles International

Airport ("LAX") found approximately one kilogram of heroin and

approximately 1.5 kilograms of marijuana in a vacuum-sealed

package inside a suitcase checked in by PERRY.        PERRY was

scheduled to fly on American Airlines flight #1297 ("AA1297") to

Miami, Florida, that same day.

                   IV. STATEMENT OF PROBABLE CAUSE

     7.    Based on my review of law enforcement reports, as well

as my own observations and knowledge of the investigation, I am

aware of the following:

     A.    Law Enforcement Discovers Drugs in PERRY's Checked Bag

     8.    According to an LAX Police Department ('~LAXPD")

incident report, No. 19-170934:

           a.     On or about August 25, 2019, TSA Officer Louis

Dang was assigned to conduct security screenings of checked

luggage in the LAX Terminal 4 baggage screening room.        Officer

Dang saw an alert on his assigned screening machine indicating

that the machine had identified a suspicious bulk mass inside a

piece of checked luggage.

           b.   Through the screening machine, Officer Deng saw a

suspicious object that appeared shaped like a brick inside of

the suitcase he was screening. Officer Dang removed the suitcase

from the screening machine, and saw it was a purple, Lucas-brand

hard-sided suitcase. Officer Dang noted that the suitcase was




                                   3
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 5 of 24 Page ID #:5




tagged for AA1297, departing LAX at 14:33 for Miami

International Airport.

             c.    Officer Dang opened the suitcase to search inside

it for any hazardous materials.      During the search, Officer Dang

discovered a vacuum-sealed brick-shaped object, and two

approximately 1-pound bags of a green leafy substance resembling

Marijuana.

             d.    Officer Dang then notified his supervisor, TSA

Supervisor Gary Burns.      TSA Supervisor Burns inspected the

suspicious packages located by Officer Dang, decided for safety

purposes not cut open the packages, and to notify LAXPD.

           e.      LAXPD Officers A. Prera and R. Outley responded

to TSA Supervisor Burns' request for assistance.        The LAXPD

Officers inspected the suspicious packages discovered by Officer

Dang, and based on the packaging and packing material, LAXPD

Officer Outley requested the assistance of the DEA LAX Narcotics

Task Force (~~LAXNTF") for further investigation of the

suspicious packages.

           f.      While LAXNTF personnel, Task Force Officer

(`~TFO") Marlon Coronado and I were en route to the scene, the

LAXPD Officers inspected the tags attached to the bag containing

the suspicious packages. LAXPD Officers saw the bag had a name

tag for Kelly PERRY. The LAXPD Officers contacted American

Airlines representative Sean Ayars, who confirmed that the

purple suitcase containing the contraband belonged to passenger

Kelly PERRY.      Ayars confirmed that PERRY had checked in only one
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 6 of 24 Page ID #:6




bag, and that PERRY's ticket would be suspended when she

attempted to board the aircraft at the gate.

           g.     LAXPD Officers Garcia and Lozano met PERRY at the

gate for her flight.     PERRY admitted that she had checked a

purple suitcase, and that she was traveling to Miami.         The LAXPD

Officers then took PERRY into custody.       LAXPD Officers

subsequently transported PERRY to the LAXNTF office for further

investigation.

      9.   LAXNTF TFO Coronado responded to the TSA Terminal 4

baggage screening area, secured PERRY's suitcase and the

contraband, and transported them back to the LAXNTF office with

LAXPD officers.

      10. Based on my knowledge and experience of American

 Airline's standard practices at LAX, the passenger whose name is

 on the ticket (and baggage tag) must be physically present and

 provide a valid photo identification matching their name and

 date of birth on the reservation in order to check a bag or

 suitcase, at which point that passenger's name (and not someone

 else's) will be printed on the tag that is then immediately

 affixed to the bag or suitcase.       The identification of the name

PERRY on the purple Lucas brand suitcase, in my experience,

therefore means that PERRY checked her purple Lucas brand

suitcase in person with American Airlines upon arriving at the

airport.    American Airlines then typically takes custody of the

bags or suitcases from the ticketed passenger, making it highly

unlikely that someone else removed the tag from the checked




                                   5
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 7 of 24 Page ID #:7




 suitcase and placed it on a different suitcase after PERRY

 checked it in.

      11.   Law enforcement found the SUBJECT DEVICE in PERRY's

possession at the time of her arrest.       LAXNTF took possession of

the SUBJECT DEVICE.

     B.     A Package of Drugs in PERRY's Suitcase Tests Positive
            for Heroin

     12.    At the LAXNTF office, I donned personal protection

equipment and began testing the 1-kilogram sized package found

in PERRY's suitcase with a TruNarc Raman spectrometer used for

the rapid identification of suspected narcotics.        The package

tested positive for the presence of Heroin, with a gross weight

of 1.19 kilograms, including packaging.

     C.     PERRY's Statements

     13.    At the LAXNTF office, I read PERRY her Miranda

warnings, as witnessed by TFO Coronado.       PERRY agreed to speak

and signed an Advice of Rights/Waiver of Right form.        PERRY

stated the following during her interview:

            a.    PERRY stated she accepted an invitation for an

all-expenses-paid trip with a person she only knew as `Spud".

She was traveling with "Spud" because he wanted some female

company.    The invitation came from a relative PERRY refused to

identify.

            b.    On August 25, 2019, PERRY took an Uber ride from

her residence in North Hills to a residence in Compton where she

met `Spud" for the first time.     "Spud" instructed her to place

all her clothes in the purple suitcase which was already packed



                                    C~
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 8 of 24 Page ID #:8




on one side.     PERRY stated that no one opened the purple

suitcase after she closed it.      PERRY and "Spud" then took an

Uber to LAX.     PERRY was subsequently arrested but "Spud" made it

on the flight.     PERRY denied knowing about the presence of

narcotics in her luggage.

           c.     When I showed PERRY surveillance footage of her

checking in with a man subsequently identified through American

Airline travel records as Emmanuel Montgomery Wright ("Wright"),

and asked her to confirm that "Spud" was Wright, PERRY became

uncooperative and responded `you've got eyes, you can see."

     D.    Further Investigation of PERRY and Wright

     I4.   I also know, based on my conversations with American

Airlines corporate security personnel, that:

           a.    The airline tickets for Wright and PERRY were

both purchased at approximately the same time through the

Priceline online travel service.

           b.    Wright checked in for flight AA1297 from LAX to

Miami, at the same time as PERRY.      When Wright checked in, he

also checked one large hard-sided suitcase.

           c.    Wright boarded AA1297, and was observed on the

aircraft by American Airlines flight crew.

     15.   I have reviewed LAX surveillance footage that shows

PERRY traveling through the airport with a black male wearing a

grey baseball cap, a dark shirt and silver shorts. This video

surveillance also shows Wright and PERRY checking in at the same

American Airlines kiosk at approximately the same time.        I have

reviewed a criminal history report for Wright, which includes


                                   7
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 9 of 24 Page ID #:9




`Spud" as a known alias for Wright.         Consequently, I believe

that the individual PERRY described as ~~Spud" is Wright.

      16.    When AA1297 arrived in Miami, Florida, Wright evaded

detection by law enforcement personnel.         DEA personnel at Miami

International Airport located the bag Wright had checked in, a

silver colored Aimee Kestenberg brand hard-sided suitcase, with

an attached baggage tag (#AA013779) in the name of Emmanuel

Wright.     Wright's checked bag was abandoned at the baggage claim

terminal at Miami International Airport.         Upon inspection by law

enforcement personnel, there was a strong odor of marijuana

emanating from the suitcase.      Wright's suitcase is currently en

route to the DEA in Los Angeles for further investigation.

      V.    TRAINING AND EXPERIENCE REGARDING DRUG TRAFFICKING

     17.    Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

            a.   Los Angeles is a major hub for drug distribution.

Partly because of the close proximity of Los Angeles to the

Mexican border, prices of drugs are generally lower here than

prices on the east coast.     Drugs enter Los Angeles from across

the Mexican border or overseas from Asia and are then

distributed across the country.         LAX is commonly used to

facilitate drug transportation for Drug Trafficking

Organizations, who send their couriers through LAX with drugs in

their luggage.    Numerous drug arrests are made at LAX every

year, with couriers transporting drugs in checked bags.




                                    C
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 10 of 24 Page ID #:10




             b.   Drug traffickers often maintain books, receipts,

 notes, ledgers, bank records, and other records relating to the

 manufacture, transportation, ordering, sale and distribution of

 illegal drugs.    The aforementioned records are often maintained

 where the drug trafficker has ready access to them, such as on

 their cell phones and other digital devices.

             c.   Because drug traffickers usually continue to sell

 drugs to support themselves until they are arrested, their

 communications with various co-conspirators tend to be ongoing

 until their arrest.    Communications between people buying and

 selling drugs take place by telephone calls and messages, such

 as e-mail, text messages, and social media messaging

 applications, sent to and from cell phones and other digital

 devices.    This includes sending photos or videos of the drugs

 between the seller and the buyer, the negotiation of price, and

 discussion of whether or not participants will bring weapons to

 a deal.    In addition, it is common for people engaged in drug

 trafficking to have photos and videos on their cell phones of

 drugs they or others working with them possess, as they

 frequently send these photos to each other and others to boast

 about the drugs or facilitate drug sales.       It is also common for

 drug traffickers to carry cellular telephones in order to remain

 in contact with drug suppliers or customers, to communicate with

 co-conspirators to facilitate drug trafficking, to coordinate

 the movements of the trafficker and various co-conspirators, and

 to coordinate the amount of drugs trafficked, as well as payment

 amounts and methods.    Based on my training and experience, I
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 11 of 24 Page ID #:11




 know that the above-described information can be stored on

 digital devices carried by drug traffickers.

              d.   Drug traffickers often keep the names, addresses,

 and telephone numbers of their drug trafficking associates on

 their digital devices.     Drug traffickers often keep records of

 meetings with associates, customers, and suppliers on their

 digital devices, including in the form of calendar entries and

 location data, such as Global Positioning System ("GPS")

 information, other locational information, and identifying

 information about the trafficker and co-conspirators and the

 location of previous drug transactions or stash houses, and/or

 the identity or whereabouts of traffickers and co-conspirators

 involved in narcotics trafficking.

              e.   It is common for drug traffickers to own multiple

 phones of varying sophistication and cost as a method to

 diversify communications between various customers and

 suppliers.    These phones range from sophisticated smart phones

 using digital communications applications such as Blackberry

 Messenger, WhatsApp, and the like, to cheap, simple, and often

 prepaid flip phones, known colloquially as ~~drop phones," for

 actual voice communications.

            VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

      18.   As used herein, the term "digital devices" includes

 the SUBJECT DEVICE.

      19.   Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I




                                    10
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 12 of 24 Page ID #:12




 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

            a.    Forensic methods may uncover electronic files or

 remnants of such files months or even years after the files have

 been downloaded, deleted, or viewed via the Internet.         Normally,

 when a person deletes a file on a computer, the data contained

 in the file does not disappear; rather, the data remain on the

 hard drive until overwritten by new data, which may only occur

 after a long period of time.      Similarly, files viewed on the

 Internet are often automatically downloaded into a temporary

 directory or cache that are only overwritten as they are

 replaced with more recently downloaded or viewed content and may

 also be recoverable months or years later.

            b.    Digital devices often contain electronic evidence

 related to a crime, the device's user, or the existence of

 evidence in other locations, such as, how the device has been

 used, what it has been used for, who has used it, and who has

 been responsible for creating or maintaining records, documents,

 programs, applications, and materials on the device.        That

 evidence is often stored in logs and other artifacts that are

 not kept in places where the user stores files, and in places

 where the user may be unaware of them.       For example, recoverable

 data can include evidence of deleted or edited files; recently

 used tasks and processes; online nicknames and passwords in the

 form of configuration data stored by browser, e-mail, and chat

 programs; attachment of other devices; times the device was in

 use; and file creation dates and sequence.


                                    11
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 13 of 24 Page ID #:13




              c.    The absence of data on a digital device may be

 evidence of how the device was used, what it was used for, and

 who used it.      For example, showing the absence of certain

 software on a device may be necessary to rebut a claim that the

 device was being controlled remotely by such software.

              d.    Digital device users can also attempt to conceal

 data by using encryption, steganography, or by using misleading

 filenames and extensions.      Digital devices may also contain

 "booby traps" that destroy or alter data if certain procedures

 are not scrupulously followed.      Law enforcement continuously

 develops and acquires new methods of decryption, even for

 devices or data that cannot currently be decrypted.

      20.     Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 in a short period of time for a number of reasons, including the

 following:

              a.   Digital data are particularly vulnerable to

 inadvertent or intentional modification or destruction.         Thus,

 often a controlled environment with specially trained personnel

 may be necessary to maintain the integrity of and to conduct a

 complete and accurate analysis of data on digital devices, which

 may take substantial time, particularly as to the categories of

 electronic evidence referenced above.

            b.     Digital devices capable of storing multiple

 gigabytes are now commonplace.      As an example of the amount of

 data this equates to, one gigabyte can store close to 19,000


                                    12
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 14 of 24 Page ID #:14




 average file size (300kb) Word documents, or 614 photos with an

 average size of 1.5MB.

       21.   The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:

             a.   Users may enable a biometric unlock function on

 some digital devices.     To use this function, a user generally

 displays a physical feature, such as a fingerprint, face, or

 e ye, and the device will automatically unlock if that physical

 feature matches one the user has stored on the device.         To

 unlock a device enabled with a fingerprint unlock function, a

 user places one or more of the user's fingers on a device's

 fingerprint scanner for approximately one second.        To unlock a

 device enabled with a facial, retina, or iris recognition

 function, the user holds the device in front of the user's face

 with the user's eyes open for approximately one second.

             b.   In some circumstances, a biometric unlock

 function will not unlock a device even if enabled, such as when

 a device has been restarted or inactive, has not been unlocked

 for a certain period of time (often 48 hours or less), or after

 a certain number of unsuccessful unlock attempts.        Thus, the

 opportunity to use a biometric unlock function even on an

 enabled device may exist for only a short time.        I do not know

 the passcodes of the devices likely to be found in the search.

             c.   The person who is in possession of a device or

 has the device among his or her belongings is likely a user of


                                    13
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 15 of 24 Page ID #:15




 the device.    Thus, the warrant I am applying for would permit

 law enforcement personnel to, with respect to any device that

 appears to have a biometric sensor and falls within the scope of

 the warrant: (1) depress PERRY's thumb- and/or fingers on the

 device(s); and (2) hold the device in front of PERRY's face with

 her eyes open to activate the facial-, iris-, and/or retina-

 recognition feature.

       22.   Other than what has been described herein, to my

 knowledge, the United States has not attempted to obtain this

 data by other means.

 ///

 ///




                                    14
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 16 of 24 Page ID #:16




                             VII. CONCLUSION

       23.   Based on the foregoing, there is probable cause to

 believe that Kelly Nichole PERRY violated Title 21, United

 States Code, Section 841(a)(1) (Possession with Intent to

 Distribute Controlled Substances) and that evidence of the

 Subject Offenses as described in Attachment B will be found on

 the SUBJECT DEVICE described in Attachment A.

                                                c-f
                                                  "


                                           NORM N T IAS
                                           Special Agent
                                           Drug Enforcement Administration


 Subscribed to and sworn before me
 this 26th d~y of August, 2019.
                    ~
                    ._ .~l


 THE HONG             ~ MARIA A. AUDERO
 UNITED S    ES MAGISTRATE JUDGE




                                      15
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 17 of 24 Page ID #:17




                               ATTACfIMENT A

 DEVICE TO BE SEARCHED

       The following cellular telephone (the "SUBJECT DEVICE"),

 seized by the Drug Enforcement Administration on August 25,

 2019, from Kelly Nichole PERRY and currently maintained in the

 custody of the Drug Enforcement Administration in Los Angeles,

 California: one black Alcatel mobile telephone with dark grey

 backing with no visible serial number or IMEI.




                                    i
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 18 of 24 Page ID #:18




                              ATTACfII~NT B

I.   ITEMS TO BE SEIZED

      1.   The items to be seized are evidence, contraband, fruits,

or instrumentalities of violations of Title 21, United States

Code, Sections 846 (conspiracy to distribute and possess with

intent to distribute controlled substances) and 841 (distribution

and possession with intent to distribute controlled substances)

(the "Subject Offenses"), namely:

           a.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to show

address book information, including all stored or saved telephone

numbers;

           b.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to show

call log information, including all telephone numbers dialed from

any of the digital devices and all telephone numbers accessed

through any push-to-talk functions, as well as all received or

missed incoming calls;

           c.   Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to show

SMS text, email communications or other text or written

communications sent to or received from the SUBJECT DEVICE and

which relate to the Subject Offenses;

           d.   Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to show

instant and social media messages (such as Facebook, Facebook




                                   ii
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 19 of 24 Page ID #:19




Messenger, Snapchat, FaceTime, Skype, and WhatsApp), SMS text,

email communications, or other text or written communications sent

to or received from the SUBJECT DEVICE and which relate to the

Subject Offenses;

           e.    Records, documents, programs, applications,

materials, or conversations relating to the trafficking of drugs,

including ledgers, pay/owe records, distribution or customer

lists, correspondence, receipts, records, and documents noting

price, quantities, and/or times when drugs were bought, sold, or

otherwise distributed;

           f.    Audio recordings, pictures, video recordings, or

still captured images relating to the possession or distribution

drugs and the collection or transfer of the proceeds of the

Subject Offenses;

           g.   Contents of any calendar or date book;

           h.   Global Positioning System ("GPS") coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

           i.   Any SUBJECT DEVICE which is itself or which

contains evidence, contraband, fruits, or instrumentalities of the

Subject Offenses, and forensic copies thereof.

           j.   With respect to any SUBJECT DEVICE containing

evidence falling within the scope of the foregoing categories of

items to be seized

                i.    evidence of who used, owned, or controlled the

devices at the time the things described in this warrant were



                                   iii
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 20 of 24 Page ID #:20




created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat and

instant messaging logs, photographs, and correspondence;

                 ii.    evidence of the presence or absence of

software that would allow others to control the devices, such as

viruses, Trojan horses, and other forms of malicious software, as

well as evidence of the presence or absence of security software

designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.    evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

devices;

                 v.     evidence of the times the device was used;

                 vi.    passwords, encryption keys, and other access

devices that may be necessary to access the devices;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the devices or to conduct

a forensic examination of it;

                viii.        records of or information about Internet

Protocol addresses used by the devices;

                ix.     records of or information about the device's

Internet activity, including firewall logs, caches, browser

history and cookies, '~bookmarked" or "favorite" web pages, search




                                    iv
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 21 of 24 Page ID #:21




terms that the user entered into any Internet search engine, and

records of user-typed web addresses.

      2.   As used herein, the terms "records," "documents,"

"programs," "applications," and "materials" include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on any

digital device and any forensic copies thereof.

II.   SEARCH PROCEDURE FOR THE SUBJECT DEVICE

      3.   In searching the SUBJECT DEVICE (or forensic copies

thereof), law enforcement personnel executing this search warrant

will employ the following procedure:

           a.   Law enforcement personnel or other individuals

assisting law enforcement personnel (the `search team") may search

any SUBJECT DEVICE capable of being used to facilitate the above-

listed violations or containing data falling within the scope of

the items to be seized.

           b.   The search team will, in its discretion, either

search each SUBJECT DEVICE where it is currently located or

transport it to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

           c.   The search team shall complete the search of the

SUBJECT DEVICE as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.       The government

will not search the digital device (s) beyond this 120-day period

without obtaining an extension of time order from the Court.




                                    v
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 22 of 24 Page ID #:22




           d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.   The search team may subject all of the data

contained in each SUBJECT DEVICE capable of containing any of the

items to be seized to the search protocols to determine whether

the SUBJECT DEVICE and any data thereon falls within the scope of

the items to be seized.     The search team may also search for and

attempt to recover deleted, "hidden," or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the scope of the items to be seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as ~~EnCase" and `~FTK" (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.   If the search team, while searching a SUBJECT

DEVICE, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that SUBJECT

DEVICE pending further order of the Court and shall make and

retain notes detailing how the contraband or other evidence of a

crime was encountered, including how it was immediately apparent

contraband or evidence of a crime.



                                   vi
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 23 of 24 Page ID #:23




           f.    If the search determines that a SUBJECT DEVICE does

not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return the

SUBJECT DEVICE and delete or destroy all forensic copies thereof.

           g.    If the search determines that a SUBJECT DEVICE does

contain data falling within the list of items to be seized, the

government may make and retain copies of such data, and may access

such data at any time.

           h.    If the search determines that the SUBJECT DEVICE is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the device

has expired) absent further court order.

           i.   The government may also retain a SUBJECT DEVICE if

the government, prior to the end of the search period,        obtains an

order from the Court authorizing retention of the device (or while

an application for such an order is pending), including in

circumstances where the government has not been able to fully

search a device because the device or files contained therein

is/are encrypted.

           j.   After the completion of the search of the SUBJECT

DEVICE, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.



                                   vii
Case 2:19-mj-03524-DUTY Document 1 Filed 08/26/19 Page 24 of 24 Page ID #:24




     4.    During the execution of this search warrant, law

enforcement is permitted to (1) depress Kelly Nichole PERRY's

thumb- and/or fingers onto the fingerprint sensor of the SUBJECT

DEVICE (only if the device has such a sensor), and direct which

specific finger s) and/or thumb (s) shall be depressed; and (2)

hold the device in front of Kelly Nichole PERRY's face with her

e yes open to activate the facial-, iris-, or retina-recognition

feature, in order to gain access to the contents of any such

device.   In depressing a person's thumb or finger onto a device

and in holding a device in front of a person's face, law

enforcement may not use excessive force, as defined in Graham v.

Connor, 490 U.S. 386 (1989); specifically, law enforcement may use

no more than objectively reasonable force in light of the facts

and circumstances confronting them.

     5.    The special procedures relating to digital devices found

in this warrant govern only the search of digital devices pursuant

to the authority conferred by this warrant and do not apply to any

search of digital devices pursuant to any other court order.




                                  viii
